     Case 3:19-cv-00502-RAH-SMD Document 24 Filed 04/08/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

A.B. DEAN, III,
and THERESA SMITH DEAN,

     Plaintiffs,

v.                                               Case No.: 3:19-cv-00502-SMD

COLONIAL BANK, NATIONAL
ASSOCIATION, FAY SERVICING,
LLC, WILMINGTON SAVINGS FUND
SOCIETY, FSB, CITIGROUP
MORTGAGE LOAN TRUST 2017-RP2,
and FICTICIOUS PARTIES, A, B, C,
WHOSE EXACT NAMES ARE
UNKNOWN BUT WILL BE
SUPPLEMENTED WHEN THE
EXACT NAMES AND
INFORMATION ARE DETERMINED,

     Defendants.


              NOTICE AND JOINDER IN MOTION TO DISMISS

      COMES NOW, Wilmington Savings Fund Society, FSB, not in its

individual capacity, but solely as indenture trustee of Citigroup Mortgage Loan

Trust 2017-RP2 (“Wilmington”), and files this Notice regarding Citigroup

Mortgage Loan Trust 2017-RP2, stating as follows:

      1.      On March 10, 2020, the Plaintiffs had a summons issued to Citigroup

Mortgage Loan Trust 2017-RP2. A return of service was filed on March 27, 2020,


                                        1
     Case 3:19-cv-00502-RAH-SMD Document 24 Filed 04/08/20 Page 2 of 3




purportedly showing acceptance of a certified mailing of service of process. The

signature is illegible and no name of the individual accepting service is stated.

      2.     Citigroup Mortgage Loan Trust 2017-RP2 is a trust and has been

appearing in this case since the start through its trustee, Wilmington Savings Fund

Society, FSB. See [Doc. 1].

      3.     To the extent that this Court views Citigroup Mortgage Loan Trust

2017-RP2 as a party separate and apart from its trustee, Citigroup Mortgage Loan

Trust 2017-RP2 hereby joins in the partial motion to dismiss filed by Wilmington

and Fay, [Doc. 18].

      Respectfully submitted, this 8th day of April 2020.

                                        /s/ Amanda M. Beckett
                                        Timothy P. Pittman (ASB-0075-I51P)
                                        Amanda M. Beckett (ASB-1884-N75B)
                                        RUBIN LUBLIN, LLC
                                        200 Clinton Avenue West, Suite 406
                                        Huntsville, Alabama 35801
                                        Tel: (678) 281-2972
                                        Fax: (404) 601-5095
                                        tpittman@rlselaw.com
                                        abeckett@rlselaw.com

                                        Attorneys for Fay Servicing, LLC and
                                        Wilmington Savings Fund Society, FSB, not
                                        in its individual capacity, but solely as
                                        indenture trustee of Citigroup Mortgage
                                        Loan Trust 2017-RP2




                                          2
     Case 3:19-cv-00502-RAH-SMD Document 24 Filed 04/08/20 Page 3 of 3




                         CERTIFICATE OF SERVICE
      I, Timothy P. Pittman, certify that on April 8, 2020, a true and correct copy

of the foregoing was served upon all parties as follows:

      J. Michael Williams, Sr.                      via ECF email only
      Attorney for the Plaintiffs
      P.O. Box 1068
      Auburn, Alabama 36821-1068
      mikewilliamslaw@yahoo.com

                                       /s/ Amanda M. Beckett
                                       Amanda M. Beckett (ASB-1884-N75B)




                                         3
